Title: From John Adams to Ashbel Baldwin, 12 October 1798
From: Adams, John
To: Baldwin, Ashbel



Sir
Quincy Oct 12th 1798

I received last night your favor of the thirtieth and am sorry that it is not in my power at present to comply with your request. The address from the protestant Episcopal church in Connecticut which I received and answered with much pleasure I left with the rough draught of the answer in Philadelphia. My papers have been since removed from my house to a place supposed to be of greater safety. In what situation I shall find them on my return, is uncertain. But If I can find those which you with for I will send copies of them to you with pleasure.
I am Sir your most obedient and / humble servant

J Adams